DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 16, 17, 20-23, 66, and 67 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kathleen Frost on February 3, 2021.
An examiner’s amendment to Claim 23 was made to correct informalities. MPEP 1302.04. 
The application has been amended as follows: 
Claim 16. A neuromodulation system for enhancing left ventricular relaxation (LVR) and left ventricular contractility (LVC), comprising: 
at least one neuromodulation therapy element adapted for positioning in proximity to at least one nerve fiber within a patient; 
a stimulator configured to energize said at least one therapy element to deliver therapy to said at least one nerve fiber; 
at least one sensor; and
a control system programmed to:
receive user input specifying a selected target range of a ratio of LVC enhancement to LVR enhancement[[,]]; 
a first input from said at least one sensor prior to initiation of the therapy[[,]]; 
receive a second input from said at least one sensor after the initiation of the therapy;
using the first input received from said at least one sensor, determine a measure of LVR and a measure of LVC prior to the initiation of the therapy[[,]]; 
after receipt of the user input, cause the stimulator to energize said at least one therapy element to deliver the therapy to said at least one nerve fiber; 
using the second input received from said at least one sensor, determine the measure of LVR and the measure of LVC after the initiation of the therapy[[,]]; 
determine LVC enhancement by comparing the measure of LVC from prior to the initiation of neuromodulation to said measure of LVC after the initiation of the therapy[[,]]; 
determine LVR enhancement by comparing the measure of LVR from prior to the initiation of neuromodulation to said measure of LVR after the initiation of the therapy[[,]]; 
control delivery of the therapy so the delivered therapy contemporaneously enhances LVC and LVR such that the ratio of the LVC enhancement to the LVR enhancement is within the selected target range.  
Claim 17. The system of claim 16, wherein the neuromodulation therapy element is adapted for positioning within a blood vessel, and the stimulator is configured to energize said at least one therapy element within the blood vessel to deliver the therapy to said at least one nerve fiber disposed external to the blood vessel, so the delivered therapy contemporaneously enhances LVC and LVR such that the ratio of the LVC enhancement to the LVR enhancement is within the selected target range range.  
a set of measures consisting of [[the]] a rate dP/dt min of left [[ventricule]] ventricle pressure drop in diastole, arterial blood pressure (ABP) in diastole, time constant (tau) [[tau]] for left ventricle isovolumetric relaxation in diastole, mitral valve deceleration time, mitral valve velocity time interval or the end diastolic pressure volume relationship (EDPVR).  
Claim 21. The system of claim [[19]] 16, wherein the measure of LVC is selected from [[the]] a set of measures consisting of: 
[[the]] a rate dP/dt max of left ventricle pressure rise in systole, 
arterial blood pressure (ABP) in systole, 
increases in stroke volume without changes in pre-load 
increases in stroke volume without changes in afterload 
end systolic pressure-volume relationship (ESPVR).  
Claim 22. The system of claim 16 wherein the control system is configured to control delivery of the therapy by adjusting at least one neuromodulation parameter such that the ratio of the LVC enhancement to the LVR enhancement is within the selected target range.  
Claim 23. The system of claim 22, wherein the therapy elements are electrodes and the neuromodulation parameter adjusted by the control system is at least one of electrical currents, voltages, [[and]] pulse widths, pulse frequency, charge density, effective electrode surface area, effective electrode spacing, and electrode combinations energized.  
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art that is now made of record is Salo (US 5,417,717). 
Salo teaches a neuromodulation system for enhancing left ventricular relaxation (LVR) and left ventricular contractility (LVC), comprising: at least one neuromodulation therapy element adapted for positioning in proximity to at least one nerve fiber within a patient (fig. 1, col. 4, line 38, sensing/stimulating lead apparatus 12); a stimulator configured to energize said at least one therapy element to deliver therapy to said at least one nerve fiber (fig. 1, a pulse generator 150, col. 5, line 53); at least one sensor (col. 4, line 24-38, intracardiac sensing means 12, sensing apparatus 10); and a control system (fig. 4) programmed to: receive user input specifying selected target ranges of parameters (fig. 4, block 200, “select therapy”, col. 11, lines 3-10; col. 10, line 22-45; block 234, “new response option entered by physician”, also reads on the limitation); receive a first input from said at least one sensor prior to initiation of the therapy (fig. 4, block 204, “monitor cardiac function” is measured before block 220, “continue therapy”, col. 11); receive a second input from said at least one sensor after the initiation of the therapy (fig. 4, blocks 216 and 252, “long term monitor”, and block 204, “monitor cardiac function”, col. 11-12, ); using the first input received from said at least one sensor, determine a measure of LVR and a measure of LVC prior to the initiation of the therapy (col. 2, lines 62-68, col. 3 discloses monitoring of pressure and/or impedance to assess short or long-term changes in level of cardiac function, where the implantable device monitors conventional parameters of cardiac function and contractile state, including all phases of the cardiac cycle. Salo discloses that assessments of contractile state measured by the device include indices of both cardiac relaxation and contraction, the calculation of a measure of relaxation and a measure of contractility is part of block 204, monitor cardiac function, in fig. 4); after receipt of the user input, cause the stimulator to energize said at least one therapy element to deliver the therapy 
However, Salo does not teach the control system programmed to: receive user input specifying a selected target range of a ratio of LVC enhancement to LVR enhancement; determine LVC enhancement by comparing the measure of LVC from prior to the initiation of neuromodulation to said measure of LVC after the initiation of the therapy; determine LVR enhancement by comparing the measure of LVR from prior to the initiation of neuromodulation to said measure of LVR after the initiation of the therapy; and control delivery of the therapy so the delivered therapy contemporaneously enhances LVC and LVR such that the ratio of the LVC enhancement to the LVR enhancement is within the selected target range.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, February 10, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        


/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792